MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
On March 21, 1913, an action in unlawful detainer was commenced in the district court of Silver Bow county, by the Centennial Brewing Company against O. Rouleau and Louis Tetreault, and such proceedings were had that upon the trial a verdict was returned in favor of plaintiff and against the defendants. Thereupon counsel for plaintiff requested the district court to render judgment upon the verdict in favor of plaintiff and against the defendants, and as a part of the judgment to treble the damages. This request was refused and the court rendered and had entered a jud.gment in favor of the plaintiff for the restoration of the premises in controversy and for damages as found in the verdict and for costs.
*548In effect, we are asked by the writ of mandate to correct [1] tbe judgment entered by the district court, but such is not the office of the writ. (State ex rel. Montana Central Ry. Co. v. District Court, 32 Mont. 37, 79 Pac. 546.)
Assuming that the circumstances are such that mandamus would issue if the plaintiff in the action in the district court had no other plain, speedy or adequate remedy, we would do a grave injustice to other litigants before this court if we permitted this relator here to invoke the remedy by mandamus to secure an early hearing of its controversy, while others who pursue the remedy by appeal are compelled to wait. Every question sought to be presented in this proceeding can be reviewed by appeal, and the remedy by appeal is plain, speedy and adequate. Under such circumstances mandamus will not lie. (Sec. 7215, Rev. Codes.)
The proceeding is dismissed.

Dismissed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.